DETAILED ACTION
	This is a final Office Action on the merits for application 16/171,315. Receipt of the amendments and arguments filed on 07/27/2022 is acknowledged.
Claims 1, 6, and 7 are pending.
Claims 2-5 and 8-15 are cancelled.
Claims 1, 6, and 7 are examined.

Specification
The amendment filed 07/27/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: the specification amendments filed on 07/27/2022 still include reference to a lining provided only along a perimeter of the interior surface adjacent the edge surfaces of the panels and thus are still considered to define new matter over that which was previously defined in the applications from which the present application claims priority to.
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawing objections of the previous Office Action are maintained as the new matter limitations amended to the claims have not been cancelled from the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to define that the inner surface of the first gypsum board has faced portions positioned adjacent the edge surfaces of the board and thus attempts to define a new embodiment that was not originally disclosed in the specification, drawings, and prosecution history of the parent applications and thus is considered to define new matter. Instead, the originally filed specification and parent application from which the present application claims priority disclose and define such interior surfaces are unfaced or “entirely unfaced,” where one of ordinary skill in the art would understand such limitations and terms to require such a surface to be exposed and uncovered entirely and thus teach against a partial covering with such almost entirely unfaced limitations. Furthermore, pages 5 and 9 of the Oral Hearing filed on 06/13/2018 in parent application 13/783,165 provides an explanation of how Applicant forms such gypsum boards, where a single gypsum board is cut across its thickness and thus forms two boards with inner surfaces that are entirely unfaced, where Applicant argues against the manufacturing method where only a single facing is provided and thus supports the new matter rejection above. Moreover, claims 6 and 7 are rejected under 35 U.S.C. 112(a) for their dependencies upon claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 attempts to define the inner surface of the first board has a facing at the perimeter of the inner surface adjacent the edge surfaces of the board, which defines new matter as explained above, and thus also renders the claimed invention indefinite since one of ordinary skill in the art would not know what scope is covered by such limitations since no support is provided for such limitations and one of ordinary skill in the art would not know how far such a facing on the inner surface can extend based on such limitations alone. For examining purposes and in light of the specification and drawings, a facing provided only on the perimeter of the inner surface is considered to meet such limitations as defined. Moreover, claims 6 and 7 are rendered indefinite for their dependencies upon claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirata (JP 2004042557) in view of Surace et al. (U.S. Publication 2005/0050846).
Regarding claim 1, Hirata discloses a laminated, sound attenuating gypsum- board structure capable of being scored and fractured (Applicant does not further define the structure or material of such a board structure other than that it is capable of being scored and fractured. As will be explained below, the gypsum and paper material of the invention of Hirata is configured to be scored and fractured and thus meets such limitations as defined.), comprising:
a first gypsum board (the top board #1 of figure 7) having six surfaces, the six surfaces comprising a first outer surface (the top, outer surface of the top board #1 of figure 7), a first inner surface (the bottom, inner surface of the top board #1 of figure 7), and four first edge surfaces between the first outer surface and the first inner surface (as depicted in figures 5 and 7, the board comprises of four vertical edge surfaces that extend between the inner and outer surfaces in order to form a rectangular prism), the first outer surface being faced with a first outer paper lining (#5), the first inner surface being faced with a first inner paper lining only along a first perimeter of the first inner surface adjacent the four first edge surfaces (The inner surface #7 comprises of an unclad area at a central location thereof and is surrounded by a perimeter surface that is faced by paper lining as depicted in figure 7. Figure 1 more clearly shows such a feature as well.), the first outer paper lining capable of being scored (Almost all materials are capable of being scored with the proper cutting utensil. Hirata discloses such a board is constructed from gypsum and the lining can be paper and thus is capable of being scored as needed and typically done in the art.);
a second gypsum board (the bottom board #1 of figure 7) having six surfaces (the bottom board has six similar surfaces as the first board does in order to form a rectangular prism shape), the six surfaces comprising a second outer surface (the bottom, outer surface of figure 7), a second inner surface (the top, inner surface of figure 7) and four second edge surfaces between the second outer surface and the second inner surface (the four vertical edges between the inner and outer surfaces of figures 5 and 7), the second outer surface being faced with a second outer paper lining (#5), the second outer paper lining capable of being scored (The paper of the second outer lining is similarly capable of being scored. Applicant does not further define the material or structure of such a lining and thus is not considered to further define such a paper lining over that which is already known.); and
a layer of viscoelastic glue (glue #63 is disclosed as comprising of any known adhesives, such as synthetic rubber, and thus is considered to comprise a viscoelastic glue) disposed in direct contact with the first inner surface of the first gypsum board and the second inner surface of the second gypsum board (see figure 7);
wherein the first gypsum board and the second gypsum board of the structure can be fractured after at least one of the first outer paper lining or the second outer paper lining has been scored (Applicant does not further define the force required to fracture such boards or how deep such a scoring can be done in order to make such fracturing easier. The gypsum boards of Hirata are configured to be scored and fractured and thus meet such configured to/capable language as defined.).
The glue is disclosed in Hirata as being any known adhesive, such as synthetic rubber, but does not disclose the glue has a board glass transition temperature below room temperature. Hirata disclose that any known adhesive can be used in such an instance and thus such a glue is not limited to those specifically disclosed in Hirata. Furthermore, the present specification does not disclose that such a glue used in the presently claimed invention is new in the art and even discloses the use of QuietGlue as a glue which meets such features and which is already known, sold, and used in the art. Surace et al. supports the teaching and knowledge of one of ordinary skill in the art that QuietGlue was known and used in the art prior to filing the present invention in order to glue two gypsum boards to one another. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have constructed the glue of the assembly of Hirata to comprise of QuietGlue, as taught in Surace et al., in order to increase the sound insulation qualities of the assembly. 

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirata in view of Surace et al., or in the alternative in view of Surace et al. and Babineau, Jr. et al. (U.S. Publication 2007/0175173).
Regarding claim 6, the structure of Hirata in view of Surace et al. as explained above in the rejection of claim 1 is configured to be placed in a wall comprising of standard wallboard and insulation and comprise of an STC value as defined since one can change the thickness and material of the insulation of such a wall and thus meet the STC value as defined, where such limitations do not appear to further define the structure as defined in claim 1. Therefore, Hirata in view of Surace et al. is considered to meet such features as defined in claim 6. However, if the Examiner is considered to over broadly interpret such limitations of claim 6, it is highly well known in the construction art, as evidenced by paragraph 30 of Babineau, Jr. et al., that U.S. housing code require STC ratings to be a minimum of 45 in corridor floors that are carpeted. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the structure of Hirata in view of Surace et al. to comprise of an STC value so that when added to wall as defined, the STC value of the wall is 49, as taught in Babineau, Jr. et al., in order to meet certain housing codes and standards for noise abatement and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges, such as for the thickness and composition of the insulation of such walls used in addition to the gypsum laminate assembly, involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirata in view of Surace et al., or in the alternative in view of Surace et al. and Petersen et al. (U.S. Patent Re. 29157).
Regarding claim 7, the limitations of claim 7 define that the glue can comprise of up to 25% zinc borate by weight, where a value of 0% of zinc borate can be considered to meet such limitations as well. Hirata in view of Surace et al. render obvious the use of QuietGlue, where Surace et al. disclose a zinc compound is present within the composition of QuietGlue but does not specifically disclose the use of zinc borate. However, since a percentage of 0% of zinc borate can still meet such limitations and since such a composition of QuietGlue is considered fire enhanced compared to other types of glues that are more flammable, Hirata in view of Surace et al. is thus considered to meet such limitations as defined. 
However, if the Examiner is considered to over broadly interpret such limitations as presently defined, the present specification discloses that Fire Enhanced QuietGlue is a known adhesive sold and used in the art by Serious Materials and thus does not appear to be the patentable subject matter of the claimed invention since such an adhesive is manufactured by another and was used and sold prior to the present invention. Furthermore, it is highly well known in the art, as evidenced by Petersen et al., that zinc borate can be added to adhesives in order to increase the temperature resistance of the adhesive. Col. 2, ll. 14-29 of Petersen et al. further disclose that a range of 7.6% to 18% of the zinc compound should be used within the adhesive. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have used up to 25% of zinc borate, as taught in Petersen et al. and which is used in the known glue sold as Fire-enhanced QuietGlue, to construct the viscoelastic glue of Hirata in view of Surace et al. order to provide the glue with fire resistance and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).

Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive.
Applicant’s Affidavit filed under 37 C.F.R. 1.132 on 07/27/2022 has been considered but is considered unpersuasive. Regarding Applicant’s arguments that the originally filed drawings support the newly added limitations that the inner surface of the board is unfaced except for a perimeter portion adjacent the edge surfaces of the board which is faced, such arguments are considered unpersuasive. Applicant argues that the industry standard of forming gypsum boards provided by U.S. Patent 6,800,361 states that a paper sheet is folded to form a sidewall and 1 inch width on a back of the board to form a sort of container to contain the gypsum slurry during manufacturing; however, Applicant fails to further include and argue the rest of the passage of U.S. Patent ‘361 which goes on to state that a second sheet is to be placed over and glued to such edges of the first folded sheet, where good adhesion between such upper and lower sheets is important to prevent the facing from being pulled away from the gypsum core. Applicant argues in the Oral Arguments on page 5 of the entry filed on 06/13/2018 in U.S. App. 13/783,165 that Applicant instead cuts a standard gypsum board in half across its thickness using a giant band saw and thus forms two smaller gypsum board pieces, each with an entirely unfaced inner surface since a facing is not included in the center of the board where the board would be cut in half. Applicant argues that other types of manufacturing methods can be used to manufacture the gypsum boards that are to be glued to one another and form the laminated assembly as defined; however, such manufacturing methods again go against what has been defined in the prosecution history of the present application. The prosecution history of the present application and its parent applications is filled with arguments by Applicant that the gypsum board of the present application cannot be manufactured without an inner facing since such a board would crumble under its own weight. See page 9 of the Oral Arguments filed on 06/13/2018 in U.S. App. 13/783,165. Thus, one cannot use standard, known manufacturing methods, as Applicant argues, to form the laminated structure of the present invention and its parent applications. As explained above, the boards of the originally filed application and specification are to be cut in half with a bandsaw in order to form a surface that is entirely unclad and thus such a manufacturing method and disclosure cannot be said to form a proper continuation and support for the limitations of the present application. Such limitations of claim 1 are thus considered new matter and the new matter rejections are considered proper.
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the present case, Hirata teaches that any known adhesive can be used to attach the gypsum boards of the laminated product to one another, where Surace et al. teach a glue which improves sound attenuation through such a laminated structure. Applicant even suggests in the specification that QuietGlue is not new in the art and has been used in the art before the present invention was made, where Surace et al. was provided to show that QuietGlue was used before the present invention was made. Therefore, such rejections only took into account knowledge which was in the level of ordinary skill in the art at the time the claimed invention was made and thus are considered proper.
Regarding Applicant’s arguments that Surace et al. teach the use of one or more constraining layers to further attenuate the sound through the laminated structure, which constraining layer is non-fracturable, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Though Surace et al. disclose use of a constraining layer, Surace et al. was used to disclose the teaching that QuietGlue was known in the art before the filing of the parent applications of the present invention in order to adhere two gypsum boards to one another and not for its use of a constraining layer. Hirata teaches that constraining layers can be used but also discloses an embodiment where a constraining layer is not used, where such an embodiment is configured to be fractured and scored as defined. The rejections are thus considered proper and are upheld.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635